On Application for Reinstatement.
This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Dwayne K. Jones, Attorney Registration No. 0038867, last known business address in Cuyahoga Falls, Ohio.
The court coming now to consider its order of June 16, 1993, suspending respondent, Dwayne K. Jones, from the practice of law in Ohio for a period of six months pursuant to Gov.Bar R. V(6)(B)(3), finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Dwayne K. Jones be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1).
For earlier case, see Disciplinary Counsel v. Jones (1993), 66 Ohio St.3d 369, 613 N.E.2d 178.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.